DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-28, 30-40, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (U.S. 9,082,743).
Regarding Claim 26, Hung et al. discloses a microelectronic device comprising: 
a substrate including a plurality of electrically conductive elements (substrate 14, Figure 5); 
a first component coupled to the substrate (first component 12, Figure 5);
 a second component coupled to the substrate (second component 10, Figure 5); 
a slug thermally coupled to the second component (slug 24, Figure 5); 
a heat spreader in contact with the substrate, the heat spreader thermally coupled to the first component (heat spreader 20/22, Figure 5), wherein: 
the heat spreader comprises a slug opening extending through a thickness of the heat spreader (slug opening in heat spreader 20, Figure 3); 
the slug is located in the slug opening (slug 24, heat spreader 20, Figure 5); and 
a heatsink thermally coupled to the heat spreader and the slug (heat sink 28, Figure 5).  
Regarding Claim 27, Hung et al. further discloses a third component coupled to the substrate and thermally coupled to the slug (third component 17 or one of the plurality of dies 10, Figure 5).  
Regarding Claim 28, Hung et al. further discloses a third component thermally coupled to the substrate and thermally coupled to the heat spreader (third component 17 or one of the plurality of dies 10, Figure 5).  
Regarding Claim 30, Hung et al. further discloses a sealant between the slug and the heat spreader (sealant 26 or 16c, Figure 5).  
Regarding Claim 31, Hung et al. further discloses that the sealant is coupled to the first component and the substrate (sealant 26 or 16c are coupled to the first component and substrate through heat spreader 20 and dies 10, Figure 5).  
Regarding Claim 32, Hung et al. further discloses that the sealant thermally couples the slug and the heat spreader (sealant 26 or 16c, slug 24, heat spreader 20, heat dissipating paths 32, Figure 5).  
Regarding Claim 33, Hung et al. further discloses that the sealant substantially thermally isolates the slug and the heat spreader (sealant 26 only contacts slug 24 and heat spreader 28 and therefore isolates them together, Figure 5. Please note that the claim language does not specify if the slug is isolated from the heat spreader or if together they are isolated).
Regarding Claim 34, Hung et al. further discloses a first thermal interface layer between the heat spreader and the slug (first thermal interface 26, Figure 5); a second thermal interface layer between the slug and the second component (second thermal interface layer 16, Figure 5).
Regarding Claim 35, Hung et al. further discloses a thermal interface layer between the heatsink and the heat spreader and between the heatsink and the slug (thermal interface layer 16c, Figure 5).  
Regarding Claim 36, Hung et al. further discloses that the thermal interface layer comprises a first thermal interface layer (first thermal interface layer 16c, Figure 5), and the microelectronic device includes: a second thermal interface layer that thermally couples the first component to the heat spreader (second thermal interface layer 16b, Figure 5); and a third thermal interface layer that thermally couples the second component to the slug (third interface layer 16a, Figure 5).  
Regarding Claim 37, Hung et al. further discloses that the first component includes a first height from the substrate and the second component includes a second height from the substrate that is different from the first height (first component 12, second component 10, Figure 5).  

Regarding Claim 38, Hung et al. discloses a microelectronic system comprising: 
a package comprising: 
a substrate (substrate 14, Figure 5); 
a first component coupled to the substrate (first component 17 or 12, Figure 5);
a second component coupled to the substrate (second component 10, Figure 5);
a slug thermally coupled to the second component (slug 24, Figure 5); 
a thermally conductive frame in contact with the substrate, wherein the frame is thermally coupled to the first component (frame 20, Figure 5);
a heatsink thermally coupled to the thermally conductive frame and the slug (heat sink 28, Figure 5); and
a continuous layer of thermal interface material coupled to the heatsink, the heat spreader, and the slug (TIM 16c, Figure 5).  
Regarding Claim 39, Hung et al. further discloses a third component coupled to the substrate and thermally coupled to the slug (third component 17 or another of the plurality of dies 10, Figure 5).  
Regarding Claim 40, Hung et al. further discloses that the frame comprises a slug opening extending through a thickness of the frame; the slug is located in the slug opening (slug opening in frame 20, Figure 3); and the continuous layer of thermal interface material is located in the slug opening (TIM 16c, Figure 5.  The TIM is located in the slug opening in plan view).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (U.S. 9,082,743) as applied to claim 26 above, and further in view of Kourakata et al. (U.S. 9,236,323).
Regarding Claim 29, Hung et al. discloses the limitations of claim 26 and further disclose a third component coupled to the substrate (third component 17 or another one of the plurality of dies 10, Figure 5), but do not explicitly disclose a second slug thermally coupled to the third component and to the heatsink.  Kourakata et al. discloses a similar device wherein a plurality of components mounted onto a substrate have a plurality of heat slugs mounted on each respective component and thermally coupled to a heat spreader that contacts said substrate, in particularly they disclose a third component coupled to the substrate and a second slug thermally coupled to the third component (Kourakata et al., first component 110-1, second component 110-2, third component 110-3, first slug 322-1, second slug 322-3, substrate 150, heat spreader 300, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a third component coupled to the substrate and a second slug thermally coupled to the third component and to the heatsink in Hung et al. in view of Kourakata et al. in order to compensate for varying heights between components (Kourakata et al., Column 4, Lines 22-25) and to allow for the use of a less expensive material for the heat spreader (Kourakata et al., Column 6, Lines 21-27).
	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (U.S. 9,082,743) as applied to claim 38 above, and further in view of Kourakata et al. (U.S. 9,236,323).
Regarding Claim 41, Hung et al. discloses the limitations of claim 38 and further disclose a third component coupled to the substrate (third component 17 or another one of the plurality of dies 10, Figure 5), but do not explicitly disclose a second slug thermally coupled to the third component and to the heatsink.  Kourakata et al. discloses a similar device wherein a plurality of components mounted onto a substrate have a plurality of heat slugs mounted on each respective component and thermally coupled to a heat spreader that contacts said substrate, in particularly they disclose a third component coupled to the substrate and a second slug thermally coupled to the third component (Kourakata et al., first component 110-1, second component 110-2, third component 110-3, first slug 322-1, second slug 322-3, substrate 150, heat spreader 300, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a third component coupled to the substrate and a second slug thermally coupled to the third component and to the heatsink in Hung et al. in view of Kourakata et al. in order to compensate for varying heights between components (Kourakata et al., Column 4, Lines 22-25) and to allow for the use of a less expensive material for the heat spreader (Kourakata et al., Column 6, Lines 21-27).
Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (U.S. 9,082,743) in view of Kourakata et al. (U.S. 9,236,323).
Regarding Claim 42, Hun et al. discloses a method of assembling a microelectronic system, the method comprising: 
coupling a first component and a second component to a substrate (first component 12, second component 10, substrate 14, Figure 1); 
applying a first thermal layer to the first component and a second thermal layer to the second component (first thermal layer 16b, second thermal layer 16a, Figure 2); 
coupling thermally, a heat spreader to the first component, the first thermal layer disposed between the heat spreader and the first component, such that the heat spreader contacts the substrate (heat spreader 20/22, first component 12, substrate 14, Figure 3); 
coupling thermally, a slug to the second component, the second thermal layer disposed between the slug and the second component (slug 24, Figure 4);
 applying a third thermal layer to the slug and the heat spreader (third thermal layer 16c, Figure 5); 
coupling thermally, a heatsink to the heat spreader and the slug (heat sink 28, Figure 5), wherein: 
the third thermal layer is continuous; the third thermal layer is disposed between the heatsink and the heat spreader (third thermal layer 16c, heat sink 28, heat spreader 20, Figure 5); and 
the third thermal layer is disposed between the heatsink and the slug (third thermal layer 16c, heat sink 28, slug 24, Figure 5).
However, they do not explicitly disclose separately coupling the first and second component to the substrate. Kourakata et al. discloses a similar device wherein first and second component are separately coupled to a substrate, said components applied with respective first and second thermal layers that are then coupled to a slug and a heat spreader (Kourakata et al., first component 110-1, second component 110-2, first TIM 232, second TIM 232, slug 322-3, substrate 150, heat spreader 300, Figure 2) and disclose that it is known in the art to mount devices adjacent to each other on a substrate (Kourakata et al., Column 2, Lines 42-52).    Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to separately couple the first and second component to the substrate in Hung et al. in view of Kourakata et al. in order to compensate for varying heights between components (Kourakata et al., Column 4, Lines 22-25) and to allow for the use of a less expensive material for the heat spreader (Kourakata et al., Column 6, Lines 21-27). Furthermore, it has been held that a conclusion of obviousness can be drawn from combining prior art elements according to known methods to yield predictable results, such as mounting devices separately to a substrate, in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding Claim 43, Hung et al. in view of Kourakata et al. further discloses  coupling a third component to the substrate; applying a fourth thermal layer to the third component; and coupling thermally, a second slug to the third component, the fourth thermal layer disposed between the second slug and the third component (Kourakata et al., first component 110-1, second component 110-3, third component 110-2, fourth thermal layer 232, second slug 322-2, first slug 322-3, Figure 2).  
Regarding Claim 44, Hung et al. in view of Kourakata et al. further discloses  coupling a third component to the substrate; applying a fourth thermal layer to the third component; and coupling thermally, the slug to the third component, the fourth thermal layer disposed between the slug and the third component (Kourakata et al., first component 110-1, second component 110-3, third component 110-2, fourth thermal layer 232, slug 322-3, Figure 2. Slug 322-3 is coupled to the third component via heat spreader 300 and there is a line between slug 322-3 and third component 110-2 that further thermal layer transits).  
Regarding Claim 45, Hung et al. in view of Kourakata et al. further discloses   coupling a third component to the substrate; applying a fourth thermal layer to the third component; and coupling thermally, the heat spreader to the third component, the fourth thermal layer disposed between the heat spreader and the third component (Kourakata et al., first component 110-1, second component 110-3, third component 110-2, fourth thermal layer 232, heat spreader 300, Figure 2).   
Regarding Claim 46, Hung et al. in view of Kourakata et al. further discloses  applying a sealant to the slug and the heat spreader (sealant 26, Figure 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 38, and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hung et al. (U.S. 9,076,754) discloses multiple components mounted on a substrate and enclosed by a heat spreader comprising openings and a heatsink mounted thereon.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MARK W TORNOW/           Primary Examiner, Art Unit 2891